department of the treasury internal_revenue_service washington d c number release date cc pa apjp br3 uilc date internal_revenue_service national_office field_service_advice memorandum for thomas g schleier associate area_counsel san francisco large and mid-size business cc lm ctm sf from assistant chief_counsel administrative procedures judicial process cc pa apjp subject allocation of partnership items between divorced spouses this field_service_advice responds to your request dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend x y z lp issues year year year year year year year year year year date date date is the allocation of partnership income and losses between a partner and his former spouse pursuant to a state court order concerning the post-divorce distribution of marital property in a community_property regime a partnership_item that must be raised in an fpaa may the service in order to disallow a partner’s claimed carryback of partnership losses to the years before the tax_court in the partner’s deficiency proceeding for carryback years contest the amount and validity of losses reported by the partnership in the loss_year conclusion the allocation of partnership income and losses between a partner and his former spouse pursuant to a state court order concerning the post-divorce distribution of marital property in a community_property regime is not a partnership_item and may be raised in a notice_of_deficiency the service may disallow a partner’s claimed carryback of partnership losses to the years before the tax_court in the partner’s deficiency proceeding for the carryback years based upon the partner’s use of the losses reported by the partnership but should if possible contest the amount and validity of losses reported by the partnership in an fpaa for the year in which the losses were reported facts in year during his marriage to z petitioner x formed a california limited_partnership lp in which he became a general_partner pursuant to the partnership_agreement the partnership was required to distribute a percentage of any income allocated to a general partner’s account during any year z was never identified as a partner in lp and never received a schedule_k-1 from lp x and z resided in california a community_property_state throughout their marriage x and z separated in year and were divorced pursuant to a judgment of dissolution in year after the marriage was dissolved the property settlement negotiations including the valuation and disposition of x and z’s interest in lp continued x married y during year on date in year a california court determined that the marital community had owned a percentage of the aggregate ownership of lp the judgment made effective as of date during year retroactively awarded the partnership_interest in lp to x on date in year the california court vacated the prior judgment and issued a new judgment awarding the partnership_interest in lp to x as of date the date judgment unlike the vacated date judgment did not operate retroactively lp issued schedules k-1 to x for year year year and year the years at issue in this case to reflect x’s distributive_share of various items of partnership income and losses x and y reported one-half of the income shown on the k-i from lp for year and year in an attached disclosure statement x indicated that z was responsible for the other half of the partnership items reported to him petitioner deposited the year and year cash distributions he received from the partnership into his bank accounts for year and year lp reported net partnership losses to x x and y reported all of the losses on their income_tax returns for year and year x did not allocate any of the losses from lp to z in year and year lp made no distributions to x in year or year in year the service issued a notice_of_deficiency to x and y from which they filed a timely petition with the tax_court in this case with respect to the deficiencies determined by the service for year year year and year the service has contested neither the amount of lp ‘s partnership income losses or other partnership items nor the allocation of any portion of such partnership items to x in his capacity as a general_partner in lp the service is considering whether to determine a deficiency in x and y’s income_tax_liability year based upon the date court order and whether to contest x’s application of losses from lp in year as well as their carryback to the years now before the tax_court legal analysis this advice is limited to a discussion of how the procedural rules in chapter of the internal_revenue_code apply to the pending litigation and to any related tax adjustments that may be proposed issue the allocation of partnership income received by one spouse between spouses and former spouses is not a partnership_item and is therefore properly within the tax court’s jurisdiction in a deficiency case the partnership provisions in title iv of the tax equity and fiscal responsibility act of tefra publaw_97_248 sec 96_stat_324 established a unified_audit and litigation process under code sec_6221 through for determining the tax treatment of partnership items at the partnership level for partnership tax years beginning after date these tefra provisions created a statutory dichotomy between the procedures applicable to the determination of tax deficiencies and overpayments under sec_6211 through of the code and the procedures applicable to the administrative adjustment and judicial readjustment of partnership items under sec_6621 through see 205_f3d_54 2d cir aff’g sann v commissioner tcmemo_1997_259 64_f3d_101 2d cir 519_us_815 and 87_tc_783 the tefra unified_audit rules for partnerships apply to taxable years of partnerships such as lp’s year1 through year that began after date in the interest of providing consistent treatment for all partners in a partnership the tefra partnership provisions require adjustments to partnership items to be made at the partnership level in a separate tefra partnership proceeding sec_6221 the service is generally prohibited from assessing a deficiency regarding a partnership_item without first making the appropriate adjustments to the partnership items in a partnership level proceeding sec_6225 the service however may adjust nonpartnership_items including affected items under the existing deficiency procedures see 102_tc_550 87_tc_783 sec_6231 defines a partnership_item as any item that is required to be taken into account for the partnership’s taxable_year under any provision of the code to the extent that service regulations provide that the item is more appropriately determined at the partnership level than at the partner level n c f energy partners v commissio89_tc_741 the service’s regulations define partnership items to include the partnership’s aggregate and each partner’s share of i tems of income gain loss deduction or credit of the partnership sec_301_6231_a_3_-1 partnership items also include factors affecting the determination of other partnership items sec_301_6231_a_3_-1 thus the determination of each partner’s share of a partnership’s income gain loss deductions or credits gains and losses is a partnership_item that can only be adjusted in a partnership proceeding see 99_tc_298 allocating partners’ share of losses 95_tc_193 allocating guaranteed payments among partners an affected_item is any item on a partner’s return to the extent that it is affected by a partnership_item sec_6231 102_tc_550 affected items can be either computational adjustments which the service can make to reflect the adjustment of partnership items without issuing a notice_of_deficiency sec_6231 or items that require a factual determination at the individual partner level using the deficiency procedures see n c f energy partners v commissio89_tc_741 either type of affected_item may be determined only after the partnership items or items upon which it is based is established by definition affected items are not partnership items thus they are not subject_to determination at the partnership level section a a i authorizes the service to issue a notice_of_deficiency for affected times that require partner level determinations further if the service is not contesting the partnership items as reported by the partnership the service is not required to conduct a examination of the partnership returns before issuing a notice_of_deficiency to contest an affected_item see 102_tc_550 94_tc_853 in jenkins a partner terminating her interest in a partnership reported a distribution she received from the partnership for agreeing not to exercise rights to have premiums waived under a life_insurance_policy as being exempt from income under sec_104 the partnership reported the distribution as a guaranteed_payment under sec_707 after the taxpayer filed a notice of inconsistent treatment the service issued a notice_of_deficiency to the taxpayer disallowing the tax exempt treatment of the payment under sec_104 the taxpayer claimed that the notice was invalid because the service sought to make a partnership_adjustment without first conducting a partnership audit under the tefra procedures the tax_court in considering the service’s handling of the notice of inconsistent treatment agreed with the service that the its determination did not involve an adjustment to a partnership_item and that it was properly raised in a notice_of_deficiency entitlement to tax exempt treatment under sec_104 was best determined at the partner’s level as long as the service did not contest the partnership’s reported characterization of the distribution under sec_707 the service was not required to follow the tefra_audit procedures the court concluded that the claimed exemption from tax under sec_104 was an affected_item that the service properly addressed in a notice_of_deficiency in 94_tc_853 the taxpayers claimed losses from three tefra partnerships the service did not conduct tefra audits for any of the partnerships and the statute_of_limitations expired without any partnership level adjustments being made the service issued a notice_of_deficiency to the taxpayer denying the carryback of the taxpayers’ reported share of partnership losses because the taxpayers were not at risk for the losses under sec_465 finding that the at risk determination was an affected_item and that acceptance of the partnership return as filed served as the outcome of any partnership proceeding the tax_court found it had jurisdiction to consider the affected_item in the deficiency case before it in this case the service has not proposed any adjustment to the income and losses reported by lp either on its form_1065 u s partnership return of income or on the schedule_k-1 it issued to x for each of the years at issue or for any related years instead the service is contesting x and y’s failure to report the full amount of the income allocated to x by lp for year and year and x’s failure to allocate one-half of the losses allocated to x by lp for year and year the service’s determinations do not affect the amount of the income losses or other partnership items reported by lp for any of the years at issue but is limited to the affected_item of how such income and losses are to further allocable between x and z under state community_property_laws and sec_66 further if the service were to determine that the court order issued on date a effected a change in the distribution of partnership income and losses between x and z in year or required x to recover in year the portion of his partnership income that had previously been allocated to z such determination would be an affected_item in year as in jenkins v commissioner and in roberts v commissioner that determination would properly be made in a notice_of_deficiency it might be argued that the allocation of x’s share of the income or losses reported by lp between x and z is a partnership_item that must be addressed in a partnership level proceeding because z is a partner in lp as the term partner is defined in sec_6231 for purposes of chapter subchapter_c tax treatment of partnership items that section defines a partner as a partner in the partnership or any other person whose income_tax_liability under subtitled a the income_tax is determined in whole or in part by taking into account directly or indirectly items of a partnership thus for purposes of applying the tefra procedural rules for partnership examinations and litigation spouses and former spouses of the partners in a partnership are treated as partners the sec_6231 definition of partner however does not extend the definition of partner for other internal_revenue_code sections such as sec_704 partner’s distributive_share for purposes of allocating income and losses among the partners in a partnership the term partner is more limited as defined in sec_7701 it includes any member in a syndicate group pool joint_venture or organization that is treated as a partnership for tax purposes although z may be entitled to participate in an examination of lp as partner she is not a partner in lp for purposes of determining each partner’s share of lp’s income and losses in a partnership proceeding the allocation of x’s share of lp’s partnership income and losses between x and his former spouse does not require the examination of lp’s books_and_records and is more appropriate determined in a proceeding for the partner than at the partnership level how x and z allocate the income and losses reported to x by lp between themselves for any_tax year has no impact on lp or x’s partners in lp issue the service may contest x’s right to carry back the amount of any losses reported to x by lp for year to year and year but should not contest the validity of the losses as reported by lp except in a timely issued fpaa to lp for year x has indicated that he may claim the carryback of his share of the lp losses reported in year to offset any_tax deficiencies that are determined to be due from x and y in this case for year and year provided the issue is timely and properly raised x and y would be able to carryback any available portion of the losses that lp reported to x in year in the tax_court case under code sec_6214 even though the later year is not before the court in determining x and y’s tax_liability including overpayments for year through year the court clearly has jurisdiction to consider transactions in other years that affect the taxes in those years sec_6214 gives the tax_court jurisdiction - to consider such facts with relation to other years and other quarters as may be necessary correctly to redetermine the amount of the deficiency for the year before the court but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid the tax_court has consistently held that the court may consider whether the taxpayer actually incurred the loss as claimed or would have exhausted the loss by using it in years other than the year before the court when a taxpayer claims the benefits of the carryover of a net_operating_loss to the year before the court leitgen v commissioner u s t c 8th cir aff’g tcmemo_1981_525 substantiation of claimed nol was considered in determining whether loss was available to be carried forward to and 231_f2d_420 2d cir aff’g tcmemo_1955_28 adjustments to income in were considered in determining how much of nol was available for use in 61_tc_436 aff’d without published op 510_f2d_970 3d cir nols available for use in could not be used in and 56_tc_1083 aff’d on other grounds 482_f2d_150 3d cir commissioner could recompute income for closed short taxable_year to determine how much of carried back nol was available in a succeeding year whether x could claim the carryback of additional losses from lp or whether the service could question the validity of the losses reported by lp to x in year presents another issue the questions of the amount of the losses actually incurred by lp in year and of x’s share of those losses would involve not only the carryover of losses from tax years not before the court but the redetermination of losses_incurred and reported by the partnership under the tefra procedural rules the losses reported on lp’s partnership returns are partnership items that can only be redetermined in a tefra partnership see sec_6221 through it is not clear whether the tax court’s authority to consider facts with relation to the taxes for other years or calendar quarters under sec_6214 extends to the consideration of partnership items the tax_court previously had occasion to consider this issue in durrett v commissioner tcmemo_1994_179 a deficiency case in which the taxpayer sought to amend the petition to raise the carryback of investment tax_credits from an unaudited tefra partnership before exercising its discretion to deny the taxpayer’s motion because it would result in undue prejudice to the service the court concluded that it had authority under sec_6214 to consider adjustments partnership items if it allowed the taxpayer to amend the petition to raise the carryback of partnership items presumably under the analysis in durrett if x and y were permitted to amend their petition to raise the carryback of partnership losses in this case the court could also consider adjustments to those partnership items in its opinion in 87_tc_783 however the court distinguished between the consideration of adjustments to partnership items and the consideration of affected items mr maxwell one of the taxpayers in that case formed vimas ltd a limited_partnership in date with limited partners and himself as the general_partner while a partnership audit of vimas for the tax_year was pending the service issued a notice_of_deficiency to the maxwells determining deficiencies and additions to the tax for the years and the proposed deficiencies for resulted in part from the disallowance of mr maxwell’s claimed distributive_share of vimas’ losses and investment tax_credits for the and deficiencies were attributable to the maxwells’ claimed carryback of part of the disallowed investment_tax_credit to those years the service had not completed the vimas audit and had not issued an fpaa to the vimas partners when the notice_of_deficiency was issued as the parties were reaching a basis for settling the case the service reconsidered the notice_of_deficiency and concluded that the partnership’s losses and investment tax_credits were partnership items the service filed a motion to strike the partnership items and affected items from the petition for lack of jurisdiction on the grounds that the tax_court had no jurisdiction to consider them unless they were raised in a tefra petition filed after an fpaa had been issued for the partnership the court granted the motion in explaining its lack of jurisdiction the court analyzed the purpose underlying the tefra partnership audit process and raised several key points - - - - - the service has no authority to assess a deficiency attributable to a partnership_item until after the close of the partnership proceeding sec_6225 and may be enjoined from making premature assessments maxwell pincite all nonpartnership matters on a partner’s income_tax return continue to be subject_to existing rules for administrative and judicial resolution of the partner’s tax_liability neither the service nor the taxpayer are permitted to raise nonpartnership_items in the course of a partnership proceeding nor may partnership items be raised in proceedings relating to nonpartnership_items of a partner unless the partnership items are converted to nonpartnership_items h rep 97th cong 2d sess pincite 1982_2_cb_600 pincite maxwell pincite because sec_6226 makes the issuance of an fpaa a condition_precedent to the exercise of its jurisdiction over a partnership action the tax_court has no jurisdiction over partnership items until an fpaa is issued for the partnership maxwell pincite losses and credits claimed by a partnership are partnership items unless some provision of the statute transmits them into nonpartnership_items sec_301_6231_a_3_-1 and vi a maxwell pincite the existence or the amount of carrybacks of the investment tax_credits or nols from the year in which the partnership claimed the credits or losses to other years are affected items as defined in none of the partnership items reported on the partnership returns filed by ps have been converted into nonpartnership_items under sec_6231 the service has not notified x that the items shall be treated as nonpartnership_items x has not filed suit after the service failed to allow an administrative_adjustment_request since none was filed the service has not entered into a settlement agreement with x and because there have been no proceedings the service has not failed to provide timely notice of partnership proceedings to x sec_6231 that are dependent upon the determination of a partnership_item -- such as the amount of the partnership loss or the credit - and cannot be considered until the partnership_item is resolved maxwell pincite the tax court’s analysis in maxwell if applied to this case would prohibit the consideration of adjustments to the partnership items the tax_court cannot consider an adjustment to the character of the losses reported by a tefra partnership a partnership_item until the service issues an fpaa for the partnership further the tax_court may consider the partnership items only in a partnership proceeding not in a deficiency proceeding even if a fpaa has been issued 95_tc_560 partner could not reduce his liability for tax on nonpartnership_items by using items attributable to a partnership if there have been no partnership proceedings in which an fpaa might be timely issued and there can no longer be a partnership proceeding under the normal statute_of_limitations the only possible outcome of the partnership proceeding is the acceptance of the partnership return as filed 94_tc_853 in this case where the service has not issued an fpaa to question the amount the characterization or the allocation of the losses reported by lp for year the court’s analysis in maxwell would lead to the conclusion the tax_court does not have jurisdiction to consider changing the character or the amount of such losses or the allocation of those losses among the lp partners if the rationale in maxwell was followed in this case the court’s jurisdiction under sec_6214 would be limited to considering x and y’s use of the losses as reported by lp for year like the carryback of losses and investment tax_credits in maxwell the carryback of x’s share of the lp losses to earlier years by x and y would be an affected_item see 849_fsupp_500 w d tex when a partnership loss deduction or credit allocated to a partner in one year carries over or back to other years at the partner’s level such carryover or carryback is an affected_item because changes to affected items need not be determined in a partnership proceeding the tax_court has jurisdiction under sec_6214 to consider the amount of any passed through partnership losses that can be carried back or carried forward to the year before the court by considering the taxpayer-partner’s use of the loss in the year before the court and in other years see 99_tc_121 however to the extent that the existence and amount of a net_operating_loss_carryback or carryforward that is available in a given year rests upon the existence and amount of a partnership_item ie the loss reported by the partnership the tax_court cannot consider changes in the amount of the partnership loss see 99_tc_121 in which the tax_court held that sec_6214 gave it jurisdiction to consider nol carrybacks based upon a settled tefra case in a rule computation but that it would not take into account pending claims for nols in a second pending partnership case or hold the record open in the deficiency case until the pending partnership case was completed the court agreed with the service’s stated conditions as to when sec_6214 would apply the settled partnership items may not be redetermined in the instant proceeding the nol_carryback claim must be consistent with the partnership settlement and the carryback claim must be made in the applicable limitations_period for claiming refunds harris pincite in other cases the tax_court has similarly held that it has no jurisdiction to redetermine any portion of a deficiency attributable to adjustments to partnership items when no fpaa has been issued by the service 95_tc_560 94_tc_853 92_tc_71 case development hazards and other considerations please call if you have any further questions
